Citation Nr: 0914861	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
pelvic inflammatory disease (claimed as abnormal menses); and 
if so, whether service connection should be granted. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD and depression; and for pelvic 
inflammatory disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pelvic inflammatory disease (PID) 
was denied in an August 1988 RO decision because there was no 
current diagnosis of PID, nor evidence of the disorder in 
service.

2.  Evidence submitted since the last final denial of the 
Veteran's claim includes information that was not previously 
considered; establishes a fact necessary to substantiate the 
claim; and raises a reasonable possibility of substantiating 
the claim. 


CONCLUSION OF LAW

The August 1988 RO decision is final.  Evidence received 
since the decision is new and material, and the claim for 
service connection for PID is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Here, there is no need to further consider the VCAA, because 
he claim is being reopened. Further assistance is not 
required to assist the Veteran in substantiating this aspect 
of the appeal.

New and Material Evidence

In an August 1988 decision, the RO denied service connection 
for PID noting that the record was absent a current diagnosis 
of PID.  The RO also noted that there was no evidence of PID 
in service, but also indicated that the service treatment 
records appeared to be incomplete.  The Veteran was informed 
of the decision and of her appellate rights on August 11, 
1988.  She did not submit a notice of disagreement within one 
year and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).  Final decisions will be reopened on receipt of 
new and material evidence. 38 U.S.C.A. § 5108.

"New evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim was the August 1988 
RO decision.  At that time, the evidence consisted of service 
treatment records and a VA examination report.  In that 
decision, the RO noted that the Veteran's service treatment 
records did not show evidence of PID.  The RO also noted that 
when most recently evaluated during a VA examination the 
Veteran stated that she was treated twice in service for PID 
but that since then her condition had completely resolved.  
She also refused an internal gynecological examination. 

Evidence added to the record since the August 1988 decision 
includes VA and private outpatient treatment records, and an 
April 2006 statement from the Veteran.  The VA records show a 
complaint of decreased menstrual periods and a subjective 
history of irregular menses.  A January 1997 private 
psychiatric treatment record reflects an AXIS III diagnosis 
of abnormal menstruations.  An endometrial biopsy conducted 
around this time revealed non-menstrual shedding, with no 
hyperplasia or neoplasia.  An August 2006 clinical assessment 
at a private facility included an AXIS III diagnosis of 
chronic PID.  

In the Veteran's April 2006 written statement, she reported 
that she underwent treatment for PID during service, include 
laparoscopy.  She also stated that after service, she 
continued to have heavy and irregular menses.  Her current 
symptoms reportedly included heavy and irregular menses that 
interfered with her ability to work, migraine headaches, and 
cramps.

The outpatient treatment records are new, as they were not 
previously considered by VA.  The Veteran's description of 
her current symptoms and of a continuity of symptoms is also 
new.  The cumulative evidence is material, in that it relates 
to an element where the previously submitted evidence was 
found to be insufficient to grant the claim, namely evidence 
of a current gynecological condition.  Kent v. Nicholson.  As 
such, new and material evidence has been submitted and the 
claim is reopened.  To this extent only, the Veteran's claim 
is granted.  However, further development is necessary.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PID, claimed as 
abnormal menses is reopened.  To this extent, the appeal is 
granted.


REMAND

Pelvic inflammatory disease (PID)

The Veteran has reported that she was treated for PID and/or 
gonorrhea during service, to include surgical care.  She also 
stated that on one occasion she was hospitalized for at least 
10 days at the Williams Air Force Base Hospital.  An April 
1988 Records Transmittal Request response from Williams Air 
Force Base indicates that VA would be advised when the 
hospital located reported treatment records.  It does not 
appear that there have been any further attempts to obtain 
records from the hospital.  VA has an obligation to seek 
these records.  38 U.S.C.A. § 5103A(b),(c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran has reported current gynecological symptoms and 
there is a current diagnosis of PID.  This is in addition to 
her report of long-standing chronic abnormal menses since 
service.  The Veteran's reported abnormal menses during 
service and reported continuity of heavy and irregular menses 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
An examination is needed to obtain a competent opinion as to 
whether current PID is related to service.

Acquired psychiatric disorder

The Veteran alleges that she has PTSD as a result of a sexual 
assault that occurred during military service.  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate her account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

An April 2006 VCAA notice letter advised the Veteran of some 
of the alternative sources other than her service treatment 
records that might constitute credible supporting evidence of 
the sexual assault, but the letter did not notify her of all 
the sources listed in § 3.304(f)(3).  Furthermore, the letter 
did not advise her that evidence of behavior changes may 
constitute credible supporting evidence of the sexual 
assault.  Therefore, a remand is necessary to advise her of 
this, and to allow her the opportunity to submit additional 
evidence.  See Gallegos v. Peake, No. 05-2920 (U.S. Vet. App. 
Dec. 31, 2008).

The Veteran has reported behavioral changes following the 
alleged in-service assault, including drug abuse shortly 
after the incident, depression, tests for HIV and sexually 
transmitted diseases, and a separation from her spouse.  The 
VA and private treatment records confirm a long history of 
substance abuse and treatment for depression.  A private 
treatment record includes a diagnosis of PTSD; other records 
show findings of depression.  The Veteran is also noted to 
have a history of sexual abuse prior to military service.  An 
examination is needed to clarify whether the Veteran meets 
the criteria for a diagnosis of PTSD and whether there is 
evidence of behavior changes in response to the alleged in-
service personal assault.

Finally, during an August 2006 private psychiatric clinical 
assessment, the Veteran indicated that she informed one 
person (S. S.) of the assault, who in turn reported the 
assault to military officials.  VA has a duty to attempt to 
locate any official records from the Veteran's unit that may 
contain information of that report or the alleged assault.  
38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should undertake all necessary 
steps to obtain the Veteran's complete 
service treatment records, including 
any records located at the hospital on 
the Williams Air Force Base, from 1984 
and 1986 in particular.  All attempts 
to obtain these records should be 
documented.  If the records are missing 
or are otherwise unavailable, this fact 
should also be documented.  The search 
should include the Veteran's name L. L. 
C., as shown on the title page.

2.  The AOJ should provide the Veteran 
with a letter telling her that evidence 
from sources other than her service 
records may corroborate her account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy, and ask him 
to provide or identify any evidence 
from sources other than her service 
records that might corroborate her 
claimed stressor.  Provide a list of 
examples of such evidence, including 
evidence of behavior changes.

3.  The Veteran should then be 
scheduled for VA gynecological and 
psychiatric examinations.  The claims 
folder must be made available to, and 
reviewed by the examining physicians.  
The examination reports, and any 
addendums, should reflect this was 
accomplished.  Rationales for any 
opinions rendered should be provided.

a) After examining the Veteran and 
reviewing the claims folders, the 
examiner should offer an opinion as to 
whether the Veteran currently has 
pelvic inflammatory disease or other 
chronic gynecological condition 
manifested by abnormal menses.  The 
examiner should opine as to whether or 
not it is "at least as likely as not" 
(a 50 percent or better probability) 
that the current diagnosis is related 
to military service.  

For purposes of VA compensation a 
condition is currently demonstrated if 
it is shown at some time since the date 
of claim regardless of whether it is 
present on the current examination.

b) As it relates to the psychiatric 
examination, the examiner should 
indicate whether the Veteran meets the 
criteria for a diagnosis of PTSD, and 
if so, what stressors support the 
diagnosis.  If the stressor consists of 
an in-service personal assault, the 
examiner should report whether there is 
evidence of behavior changes in 
response to the alleged personal 
assault.

If the examiner finds that the Veteran 
does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
specify the criteria for the diagnosis 
that are not met.

If the Veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to the Veteran's active duty.  

4.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


